DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zheng et al. (US Patent Application Publication No. 2019/0178059).
In reference to claim 1, Zheng discloses a system that determines condition of a wellbore to run a casing (par. 0060) into the wellbore for extraction of petrochemical fluid or fluid injection, the system comprising:
one or more physical processors configured by machine-readable instructions (claim 4, the process is “performed using a torque and drag computational model”, implying the usage of physical processors and machine-readable instructions) to:
obtain pullout information (par. 0045, hookload and measured depth) for a drilling tool 100 (par. 0039), the pullout information characterizing one or more operating characteristics (par. 0045, 
determine a pullout friction factor (par. 0045, friction factors are determined at specific depths) for the wellbore based on the pullout information;
perform a comparison of the pullout friction factor to a pullout friction factor threshold to determine whether the pullout friction factor satisfies or violates the pullout friction factor threshold (par. 0060, determining that the friction factor “is at a healthy level” or if it is “a high local friction factor” would require comparison of the determined friction factor to some kind of friction factor threshold); and
determine the condition of the wellbore to run the casing into the wellbore based on whether the pullout friction factor satisfies or violates the pullout friction factor threshold (par. 0060, “during casing runs, if a high local friction factor is observed at a certain depth that might indicate an increased probability of stuck pipe events, an operator could be alerted to take appropriate action”).
In reference to claim 4, Zheng discloses that the wellbore 102 includes a lateral portion (see Figs. 1A and 1B).
In reference to claim 5, Zheng discloses that the drilling tool 100 includes a drill string (par. 0039, “drilling string”).
In reference to claim 6, Zheng discloses that the one or more operating characteristics of the drilling tool includes a hookload (par. 0045) of the drill string 100 during pullout (par. 0042, “pick up (PU)”) of the drill string 100 from the lateral portion of the wellbore (see Fig. 1B).
In reference to claim 7, Zheng discloses that the pullout friction factor is determined based on the hookload (par. 0045) of the drill string 100 and one or more physical properties (par. 0045, “measured depth” or “surface torque”) of the drill string 100.

In reference to claim 9, Zheng discloses that the pullout friction factor threshold includes a single value (par. 0045, one value is calculated “at a specific depth”).
In reference to claim 10, Zheng discloses that the pullout friction factor threshold includes a range of values (par. 0045, values are calculated at “small ranges of depths”).

In reference to claim 11, Zheng discloses a method for determining condition of a wellbore to run a casing (par. 0060) into the wellbore for extraction of petrochemical fluid or fluid injection, the method comprising:
obtaining pullout (par. 0045, hookload and measured depth) information for a drilling tool 100 (par. 0039), the pullout information characterizing one or more operating characteristics of the drilling tool 100 during pullout (par. 0046, “hook load data at PU conditions”; par. 0042, PU is “pick up”) of the drilling tool from the wellbore;
determining a pullout friction factor (par. 0045, friction factors are determined at specific depths) for the wellbore based on the pullout information;
performing a comparison of the pullout friction factor to a pullout friction factor threshold to determine whether the pullout friction factor satisfies or violates the pullout friction factor threshold (par. 0060, determining that the friction factor “is at a healthy level” or if it is “a high local friction factor” would require comparison of the determined friction factor to some kind of friction factor threshold); and

In reference to claim 12, Zheng discloses that responsive to the pullout friction factor satisfying the pullout friction factor threshold, effectuating running the casing into the wellbore (par. 0060); and
responsive to the pullout friction factor violating the pullout friction factor threshold, effectuating cleaning of the wellbore (par. 0060, “run a wiper trip to clean up cuttings that may be increasing friction”).
In reference to claim 13, Zheng discloses that cleaning of the wellbore is performed by tripping into the wellbore (par. 0060, “run a wiper trip to clean up cuttings that may be increasing friction”) and applying one or more wellbore-cleaning parameters (par. 0060).
In reference to claim 14, Zheng discloses that the wellbore 102 includes a lateral portion (see Figs. 1A and 1B).
In reference to claim 15, Zheng discloses that the drilling tool 100 includes a drill string (par. 0039, “drilling string”).
In reference to claim 16, Zheng discloses that the one or more operating characteristics of the drilling tool includes a hookload (par. 0045) of the drill string 100 during pullout (par. 0042, “pick up (PU)”) of the drill string 100 from the lateral portion of the wellbore (see Fig. 1B).
In reference to claim 17, Zheng discloses that the pullout friction factor is determined based on the hookload (par. 0045) of the drill string 100 and one or more physical properties (par. 0045, “measured depth” or “surface torque”) of the drill string 100.
In reference to claim 18, Zheng discloses that the pullout friction factor is determined based on a comparison of the hookload of the drill string 100 to predicted hookloads of the drill string 100 for 
In reference to claim 19, Zheng discloses that the pullout friction factor threshold includes a single value (par. 0045, one value is calculated “at a specific depth”).
In reference to claim 20, Zheng discloses that the pullout friction factor threshold includes a range of values (par. 0045, values are calculated at “small ranges of depths”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Patent Application Publication No. 2019/0178059) in view of Hareland et al. (US Patent Application Publication No. 2014/0196949).
In reference to claim 2, Zheng discloses that responsive to the pullout friction factor satisfying the pullout friction factor threshold, “an operator” (par. 0060) may effectuate running the casing into the wellbore (par. 0060; and
responsive to the pullout friction factor violating the pullout friction factor threshold, “an operator” (par. 0060) may effectuate cleaning of the wellbore (par. 0060, “run a wiper trip to clean up cuttings that may be increasing friction”).
Zheng fails to disclose that those steps are conducted by the physical processors and machine-readable instructions, rather than a human operator.

In reference to claim 3, Zheng discloses that cleaning of the wellbore is performed by tripping into the wellbore (par. 0060, “run a wiper trip to clean up cuttings that may be increasing friction”) and applying one or more wellbore cleaning parameters (par. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Phillips (US Patent Application Publication No. 2020/0370413), Zaeper et al. (US Patent Application Publication No. 2009/0216453) and Van Vliet et al. (US Patent Application Publication No. 2020/0355063) all discloses similar systems for monitoring friction in a wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/08/21